ORFINGER, Chief Judge.
When the trial court denied appellant’s motion to dismiss the affidavit charging a probation violation, appellant entered a plea of guilty, specifically reserving his right to appeal the denial of his motion to dismiss.
Although there is no merit to the contention that the affidavit was insufficient and so we would ordinarily affirm, we must dismiss the appeal because there is no provision either in the statutes or the rules of procedure whereby a defendant may preserve for appeal a previously determined issue when he pleads guilty in a criminal proceeding. Appeals consequent upon the entry of a plea of guilty may only be taken as regards matters occurring contemporaneously with the entry of the plea or subsequent thereto. Robinson v. State, 373 So.2d 898 (Fla.1979). The fact that the plea here was entered in a probation violation does not change the rule.
The appeal is DISMISSED.
FRANK D. UPCHURCH, Jr. and CO-WART, JJ., concur.